          Case 2:17-cr-00306-JCM-VCF Document 640 Filed 11/26/19 Page 1 of 4



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                         2:17-CR-306-JCM-VCF

 9                 Plaintiff,                        Preliminary Order of Forfeiture

10          v.

11 MARKO LEOPARD, a.k.a. “Leopardmk,”

12                 Defendant.

13          This Court finds Marko Leopard, a.k.a. “Leopardmk,” pled guilty to Count One of a
14 Nine-Count Second Superseding Criminal Indictment charging him with racketeering

15 conspiracy in violation of 18 U.S.C. §§ 1028, 1029, 1343, 1344, 1543, and 1962(c) and (d).

16 Second Superseding Criminal Indictment, ECF No. 303; Change of Plea, ECF No. 636;

17 Plea Agreement, ECF No. 637.

18          This Court finds Marko Leopard, a.k.a. “Leopardmk,” agreed to the imposition of
19 the in personam criminal forfeiture money judgment of $69,572.28 set forth in the Plea

20 Agreement, the Bill of Particulars, and the Forfeiture Allegation of the Second Superseding

21 Criminal Indictment. Second Superseding Criminal Indictment, ECF No. 303; Bill of

22 Particulars, ECF No. 361; Change of Plea, ECF No. 636; Plea Agreement, ECF No. 637.

23          The in personam criminal forfeiture money judgment is (1) any interest acquired or
24 maintained in violation of 18 U.S.C. §§ 1028, 1029, 1343, 1344, 1543, and 1962(c) and (d);

25 (2) any interest in; security of; claim against; or property or contractual right of any kind

26 affording a source of influence over; any enterprise established, operated, controlled,

27 conducted, or participated in the conduct of, in violation of 18 U.S.C. §§ 1028, 1029, 1343,

28 1344, 1543, and 1962(c) and (d); (3) any property constituting, or derived from, any
           Case 2:17-cr-00306-JCM-VCF Document 640 Filed 11/26/19 Page 2 of 4



 1   proceeds obtained, directly or indirectly, from racketeering activity or unlawful debt

 2   collection in violation of 18 U.S.C. §§ 1028, 1029, 1343, 1344, 1543, and 1962(c) and (d); (4)

 3   any personal property used or intended to be used to commit the violations of 18 U.S.C. §

 4   1028; (5) any personal property used or intended to be used to commit the violations of 18

 5   U.S.C. § 1029; (6) any property, real or personal, which constitutes or is derived from

 6   proceeds traceable to violations of 18 U.S.C. §§ 1028, 1029, 1343, 1344, and 1543, specified

 7   unlawful activities as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B), or 18 U.S.C. §

 8   1962(c) and (d), conspiracy to commit such offenses; (7) any property constituting, or

 9   derived from, proceeds obtained directly or indirectly, as the result of violations of 18

10   U.S.C. §§ 1343 and 1344, affecting a financial institution, or 18 U.S.C. § 1962(c) and (d),

11   conspiracy to violate such offenses; (8) any property constituting, or derived from, proceeds

12   obtained directly or indirectly, as the result of violations of 18 U.S.C. §§ 1028 and 1029, or

13   18 U.S.C. § 1962(c) and (d), conspiracy to violate such offenses; (9) any property real or

14   personal that constitutes, or is derived from or is traceable to the proceeds obtained directly

15   or indirectly from the commission of 18 U.S.C. §§ 1028 and 1543, or 18 U.S.C. § 1962(c)

16   and (d), conspiracy to violate such offenses; and (10) any property real or personal that is

17   used to facilitate, or is intended to be used to facilitate, the commission of 18 U.S.C. §§ 1028

18   and 1543, or 18 U.S.C. § 1962(c) and (d), conspiracy to violate such offenses, and is subject

19   to forfeiture pursuant to 18 U.S.C. § 1963(a)(1), (a)(2), and (a)(3); 18 U.S.C. § 1028(b)(5),

20   (g), and (h); 18 U.S.C. § 1029(c)(1)(C) and 1029(c)(2); 18 U.S.C. § 981(a)(1)(C) with 28

21   U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(A); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. §

22   982(a)(6)(A)(ii)(I) with 982(a)(6)(B); 18 U.S.C. § 982(a)(6)(A)(ii)(II) with 982(a)(6)(B); and

23   18 U.S.C. § 1963(m).

24          This Court finds that Marko Leopard, a.k.a. “Leopardmk,” shall pay an in personam

25   criminal forfeiture money judgment of $69,572.28 to the United States of America, not to be

26   held jointly and severally liable with any codefendants and the collected money judgment

27   amount between the codefendants is not to exceed $568,000,000 pursuant to Fed. R. Crim.

28   P. 32.2(b)(1) and (2); 18 U.S.C. § 1963(a)(1), (a)(2), and (a)(3); 18 U.S.C. § 1028(b)(5), (g),
                                                     2
           Case 2:17-cr-00306-JCM-VCF Document 640 Filed 11/26/19 Page 3 of 4



 1   and (h); 18 U.S.C. § 1029(c)(1)(C) and 1029(c)(2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. §

 2   2461(c); 18 U.S.C. § 982(a)(2)(A); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. § 982(a)(6)(A)(ii)(I)

 3   with 982(a)(6)(B); 18 U.S.C. § 982(a)(6)(A)(ii)(II) with 982(a)(6)(B); and 18 U.S.C. §

 4   1963(m).

 5          This Court finds that the United States of America may amend this order at any time

 6   to add subsequently located property or substitute property to the forfeiture order pursuant

 7   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 8          The in personam criminal forfeiture money judgment complies with Honeycutt v. United

 9   States, 137 S. Ct. 1626 (2017).

10          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

11   the United States of America recover from Marko Leopard, a.k.a. “Leopardmk,” an in

12   personam criminal forfeiture money judgment of $69,572.28.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

14   copies of this Order to all counsel of record and three certified copies to the United States

15   Attorney’s Office, Attention Asset Forfeiture Unit.

16                December 5, 2019.
            DATED _____________________, 2019.

17

18

19                                               HONORABLE JAMES C. MAHAN
                                                 UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                      3
          Case 2:17-cr-00306-JCM-VCF Document 640 Filed 11/26/19 Page 4 of 4



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   November 26, 2019.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
